Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 1-21 and 24 are objected to because of the following informalities:  
Claim 1 recites the limitation:
a data communications unit configured to receive signals from said plurality of sensors, ,
Should be changed to:
a data communications unit configured to receive signals from said plurality of sensors, 
Claims 2-8 are dependent on claim 1.

Claim 9 recites the limitation:
said mouthpiece including a first intraoral portion and a second extraoral portionextraorally when the device is in use by the person;
Should be changed to:
said mouthpiece including a first intraoral portion and a second extraoral  portion extraorally when the device is in use by the person;
Claims 10-21 are dependent on claim 9.

Claim 24 recites the limitation:

should be changed to:
wherein said first sensor of said plurality of sensors and said second sensor of said plurality of sensors are positioned within said second extraoral portion

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 and 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-8, 13-16, 18, 20-21, 23-26, 34-35, 37-40 of U.S. Patent No. 10674960 (hereafter referred to as Pat ‘960). Although the claims at issue are not identical, they are not patentably distinct from each other because Pat ‘960 anticipates all of the claimed limitations as outlined below.

Pat ‘960
Regarding Claim 1:
An intraoral multisensor device”], comprising:
a mouthpiece [see… “a mouthpiece”]; 
a plurality of sensors adjacent to and integrated with said mouthpiece [see claim 1… “a plurality of sensors adjacent to and integrated with said mouthpiece”]; and 
a data communications unit configured to receive signals from said plurality of sensors [see claim 1… “a data communications unit configured to receive signals from said plurality of sensors”];
wherein said mouthpiece has a form to permit stable arrangement at least partially within a person's mouth such that it can remain for sensing of a plurality of biological parameters [see claim 1… “wherein said mouthpiece has a form to permit stable arrangement at least partially within a person's mouth such that it can remain for hands-free sensing of a plurality of biological parameters”], said mouthpiece including a first intraoral portion, wherein at least one of the plurality of sensors is adjacent to and integrated with the intraoral portion and positioned within a person intraorally when the device is in use by the person, and a second extraoral portion for placement extraorally when the device is in use by the person, wherein at least one of the plurality of sensors is adjacent to and integrated with the extraoral portion and configured for use extraorally [see claim 1… “said mouthpiece including a first intraoral portion adapted for being held between a facial surface of the person's teeth, wherein at least one of the plurality of sensors is adjacent to and integrated with the intraoral portion and positioned within a person intraorally and against an inner surface of the person's lip when the device is in use by the person, and a second extraoral portion for placement against lips of the person's mouth, wherein at least one of the plurality of sensors is adjacent to and integrated with the extraoral portion and configured for use extraorally”]; and 
wherein the mouthpiece defines a first chamber for inhalation and a second chamber for exhalation [see claim 1… “wherein the mouthpiece defines a first chamber for inhalation and a second chamber for exhalation”], 
wherein one or more of said plurality of sensors is positioned within said inhalation chamber and one or more of said plurality of sensors is positioned within said exhalation chamber, wherein the first chamber is separate from the second chamber [see claim 1… “wherein one or more of said plurality of sensors is positioned within said inhalation chamber and one or more of said plurality of sensors is positioned within said exhalation chamber, wherein the first chamber is separate from the second chamber”]

Regarding claim 2, see claim 2 of Pat ‘960.
Regarding claim 3:
wherein said plurality of sensors includes at least one of a vital signs sensor, a bite pressure sensor, a head motion sensor, a saliva analysis sensor and a tongue position sensor [see claim 1 of Pat ‘960… “wherein said plurality of sensors includes at least one of a vital signs sensor, a bite pressure sensor, a head motion sensor, a saliva analysis sensor and a tongue position sensor”]
Regarding claim 4, see claim 7 of Pat ‘960. 
Regarding claim 5, see claim 8 of Pat ‘960.
Regarding claim 6:
wherein at least one of the plurality of sensors is adjacent to and integrated with the intraoral portion and positioned within a person intraorally and against an inner surface of the person's lip when the device is in use by the person”]

Regarding claim 7:
wherein at least one of the plurality of sensors is attached to and integrated to the mouthpiece to sense one or more properties from a person's lip [see claim 1 of Pat ‘960… “wherein at least one of the plurality of sensors is adjacent to and integrated with the intraoral portion and positioned within a person intraorally and against an inner surface of the person's lip when the device is in use by the person”. The sensors sense properties of the body. Since at least one sensor is positioned against the inner surface of person’s lip when the device is in use, this one sensor is understood to sense a property from a lip]

Regarding Claim 8:
wherein at least one of the plurality of sensors is attached to and integrated to the mouthpiece to obtain measurements from a person's tongue [see claim 1… “plurality of sensors includes at least one of a vital signs sensor, a bite pressure sensor, a head motion sensor, a saliva analysis sensor and a tongue position sensor”. A tongue’s position is at least a measurement from the tongue as claimed]


An intraoral multisensor system [see claim 13 of Pat ‘960… “intraoral multisensor system”], comprising:
an intraoral multisensor device [see claim 13… “an intraoral multisensor device”]
; and 
a data processing device adapted to communicate with said intraoral multisensor device [see claim 13... “a data processing device adapted to communicate with said intraoral multisensory device”],
wherein said intraoral multisensor device comprises:
a mouthpiece, said mouthpiece including a first intraoral portion [see claim 13… “a mouthpiece, said mouthpiece including a first intraoral portion”] and a second extraoral portion extraorally when the device is in use by the person [see claim 13… “and a second extraoral portion for placement against lips of the person's mouth”]; 
a first plurality of sensors adjacent to and integrated with said mouthpiece [see claim 13… “a first plurality of sensors adjacent to and integrated with said mouthpiece”], 
the first plurality of sensors being adjacent to and integrated with the first intraoral portion of the mouthpiece [see claim 13… “a first plurality of sensors adjacent to and integrated with said mouthpiece”], and positioned within a person intraorally when the device is in use by the person to sense one or more properties internal to the person [see claim 13… “positioned within a person intraorally and against an inner surface of the person's lip when the device is in use by the person to sense one or more properties internal to the person's lip”]
second plurality of sensors being adjacent to and integrated with the second extraoral portion of the mouthpiece and positioned extraorally when the device is in use by the person to sense one or more properties external to a person's lip”]; 
a first inhalation sensor chamber and a second exhalation sensor chamber separate from the second exhalation sensor chamber positioned within said mouthpiece, and at least one of said plurality of sensors positioned within said first inhalation sensor chamber and at least one of said plurality of sensors positioned within said second exhalation sensor chamber, wherein intraoral and extraoral environments are in fluid communication via said first inhalation and second exhalation sensor chambers [see claim 13… “a first inhalation sensor chamber and a second exhalation sensor chamber separate from the first inhalation sensor chamber positioned within said mouthpiece, and at least one of said plurality of sensors positioned within said first inhalation sensor chamber and at least one of said plurality of sensors positioned within said second exhalation sensor chamber, wherein intraoral and extraoral environments are in fluid communication via said first inhalation and second exhalation sensor chambers.”]; and 
a data communications unit configured to receive signals from said plurality of sensors and transmit data from the data communications unit [see claim 13… “a data communications unit including on-board circuitry configured to receive signals from said plurality of sensors and wirelessly transmit data from the data communications unit.”]

Regarding claims 10-12, see claims 14-16 respectively of Pat ‘960.
Regarding claim 13, see claim 18 of Pat ‘960.
Regarding claims 14-15, see claims 20-21 respectively of Pat ‘960.
Regarding claims 16-19, see claims 23-26 respectively of Pat ‘960.
Regarding claims 20-21, see claims 34-35 respectively of Pat ‘960.
 


Regarding claim 22:
An intraoral multisensor system [see claim 37 of Pat ‘960… “An intraoral multisensor system”], comprising:
an intraoral multisensor device having a body [see claim 37… “an intraoral multisensor device having a body”]; and
a data processing device incorporated into said body and adapted to communicate with said intraoral multisensor device [see claim 37… “a data processing device incorporated into said body and adapted to communicate with said intraoral multisensor device”],
wherein said intraoral multisensor device comprises [see claim 37… “wherein said intraoral multisensor device comprises”]: 
a mouthpiece, said mouthpiece including a first intraoral portion and a second extraoral portion [see claim 37… “a mouthpiece, said mouthpiece including a first intraoral portion” and “a second extraoral portion”]; 
a plurality of sensors adjacent to and integrated with said mouthpiece, at least one of the plurality of sensors being adjacent to and integrated with the mouthpiece and positioned within a person intraorally when the device is in use by the person to sense one or more properties from both internal to and external to a person's lip”]; and 
a first inhalation sensor chamber and a second exhalation sensor chamber separate from said first inhalation sensor chamber positioned within said mouthpiece [see claim 37… “a first inhalation sensor chamber and a second exhalation sensor chamber separate from said first inhalation sensor chamber positioned within said mouthpiece”]; 
wherein intraoral and extraoral environments are in fluid communication via said first and second exhalation sensor chambers, wherein the first inhalation sensor chamber includes a first one-way valve and the second exhalation sensor chamber includes a second one-way valve, the first one- way valve being oriented opposite the second one-way valve, wherein a first sensor of said plurality of sensors is positioned within the first inhalation sensor chamber and a second sensor of said plurality of sensors is positioned within said second exhalation sensor chamber, wherein said first sensor is in said first inhalation sensor chamber and upstream of said first one-way valve and said second sensor is in said second exhalation sensor chamber and upstream of said second one-way valve [see claim 37… “wherein intraoral and extraoral environments are in fluid communication via said first and second exhalation sensor chambers, wherein the first inhalation sensor chamber includes a first one-way valve and the second exhalation sensor chamber includes a second one-way valve, the first one-way valve being oriented opposite the second one-way valve, wherein a first sensor of said plurality of sensors is positioned within the first inhalation sensor chamber and a second sensor of said plurality of sensors is positioned within said second exhalation sensor chamber, wherein said first sensor is in said first inhalation sensor chamber and upstream of said first one-way valve and said second sensor is in said second exhalation sensor chamber and upstream of said second one-way valve.”];
a data communications unit incorporated into the body and separable from said mouthpiece configured to receive signals from said plurality of sensors and transmit data from the data communications unit [see claim 37… “a data communications unit incorporated into the body and separable from said mouthpiece including on-board circuitry configured to receive signals from said plurality of sensors and wirelessly transmit data from the data communications unit”]


Regarding claims 24-26, see claims 38-40 respectively of Pat ‘960.

Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 40 of U.S. Patent No. 10674960 (hereafter referred to as Pat ‘960). Although the claims at issue are not identical, they are not patentably distinct from each other because Pat ‘960 obviates claim 23 as outlined below.
said second sensor includes an alcohol sensor or carbon dioxide sensor”].
However, Pat ‘960 discloses that the first sensor is a microphone [see claim 26 of Pat ‘960… “said first sensor is a microphone”]. Thus, Pat ‘960 fails to disclose the first sensor is an alcohol sensor as claimed. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include an additional alcohol sensor since this is a mere duplication of parts which has been deemed to be an obvious modification [In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) ] and to position this alcohol sensor in a similar location as the first sensor since there are a limited number of places to place an alcohol sensor (upstream the valve in the inhalation chamber, downstream the valve in the inhalation chamber, upstream the valve in the exhalation chamber, downstream the valve in the exhalation chamber) and upstream the inhalation chamber is one of those positions.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305.  The examiner can normally be reached on Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792                                                                                                                                                                                                        
/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792